Citation Nr: 1017872	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-25 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder 
with associated lower left extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to October 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This issue herein was originally captioned and evaluated as 2 
separate service connection claims; entitlement to service 
connection for a low back disorder and entitlement to service 
connection for a left leg disorder, to include as due to a 
low back disorder.  During the June 2009 VA examination, the 
Veteran asserted, and medical evidence demonstrated, that 
Veteran does not have a left leg disorder separate and apart 
from a low back disorder; his left lower extremity symptoms 
are associated with his low back disorder and will be 
evaluated as captioned above.


FINDING OF FACT

The Veteran's current low back disorder with associated lower 
left extremity radiculopathy is not shown by the competent 
evidence of record to be related to his active duty service.


CONCLUSION OF LAW

A low back disorder with associated lower left extremity 
radiculopathy was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
March 2004 and March 2006 letters advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim 
was readjudicated in the July 2006 Supplemental Statement of 
the Case.  The purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  The RO obtained the Veteran's 
available service treatment records and his identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran's claim was remanded in November 2008 in 
order to afford him a VA examination to determine the 
presence of a low back disorder with associated lower left 
extremity radiculopathy and, if present, the severity and 
etiology thereof.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  Specifically, the examiner was directed to assess 
the relationship, if any, between the Veteran's current low 
back disorder with associated lower left extremity 
radiculopathy and the inservice treatment for a pulled back 
muscle.  In April 2010, the Veteran's representative 
contended that, when rendering the opinion, the VA examiner 
failed to consider the Veteran's statement that he 
experienced low back pain since the inservice injury.  The VA 
examiner noted the Veteran's contentions and took into 
account the Veteran's prior treatment records and fully 
described his low back disorder with associated lower left 
extremity radiculopathy, all of which allowed for a fully-
informed evaluation of the claimed disability.  As such, the 
Board finds that the VA examination was adequate for purposes 
of determining service connection.  See Barr v. Nicholson, 
21, Vet. App. 303, 311 (2007).  

In November 2008, the Board remanded the Veteran's claim for 
further development, including obtaining more recent 
treatment reports and scheduling a VA examination.  The 
Veteran submitted more recent treatment reports and the 
Veteran was scheduled for and underwent a VA examination in 
June 2009.  As such, the Board finds that the RO 
substantially complied with the directives of the Board's 
November 2008 remand.  See Stegall v. West, 11 Vet. App. 269 
(1998).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  For the showing of a chronic disease or injury 
inservice there is required a combination of manifestations 
sufficient to identify the disease or disorder and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  When the fact of 
chronicity inservice is not adequately supported, then a 
showing of continuity after service separation is required to 
support the claim.  Id.

Historically, the Veteran served on active duty from June 
1964 to October 1967.  In February 2004, the Veteran 
submitted a claim of entitlement to service connection for a 
low back disorder with associated lower left extremity 
radiculopathy.  The Veteran claimed that he injured his low 
back during active service when he was ordered to install a 
missile launcher on the wing of a fighter plane.  Due to 
personnel storages, the Veteran asserted that he was forced 
to install the missile launcher without the benefit of any 
assistance from a fellow serviceman.  Upon lifting the 
missile launcher, the Veteran claimed that he injured his low 
back.

A review of the Veteran's service treatment records 
demonstrated that on September 12, 1966, he was treated at a 
hospital emergency room for "[t]wisted back pulled [muscle] 
along L-2 area."  The circumstances giving rise to the 
Veteran's injury were not included in the resulting report.  
That same day, the Veteran returned to the emergency room 
complaining that the pain was getting worse.  The Veteran was 
instructed to rest and apply heat.  The remainder of the 
Veteran's service treatment records is silent as to treatment 
for or complaints of a low back disorder or symptoms thereof.  
Significantly, May 1967 and September 1967 clinical 
evaluations resulted in normal spine and other 
musculoskeletal findings and were negative for complaints of 
a low back disorder or symptoms relevant thereto.

The Board finds that the Veteran's service treatment records 
are not supportive of a finding that he experienced a chronic 
inservice low back disorder.  The Veteran received treatment 
for a pulled back muscle twice on September 12, 1966.  The 
Veteran served on active duty for more than one year after 
the September 1966 injury, during which time he did not 
complain of or receive further treatment for a low back 
disorder or symptoms thereof.  Moreover, the Veteran 
underwent to 2 examinations between September 1966 and 
October 1967 that did not demonstrate complaints of or 
treatment for a low back disorder or symptoms thereof.  
Further, clinical evaluations conducted during these 
examinations demonstrated that the Veteran's spine and 
musculoskeletal system were "normal."  While the Veteran 
retrospectively reported experiencing pain and while a fellow 
serviceman, D.J.G., stated that he witnessed the Veteran in 
pain for many days after the injury, the Board finds that the 
evidence of record does not include sufficient observation to 
establish chronicity during the Veteran's active duty 
service.  Id.  Consequently, a showing of continuity of 
symptoms after service separation is required to support the 
claim.  Id.

During the pendency of this appeal, the Veteran asserted that 
he experienced low back pain since the September 1966 injury 
and treated the symptoms thereof by self-medicating with 
over-the-counter pain relievers and, in rare instances, 
alcohol.   The Veteran claimed that his first post-service 
treatment was in 1972, approximately 5 years after his 
service separation.  The Veteran further asserted that he 
received this treatment from a chiropractor until 
approximately 1975.  According to the Veteran and his spouse, 
the chiropractor's treatment records are no longer available 
because they were destroyed after the chiropractor's death.

The first objective evidence of record demonstrating 
treatment for a low back disorder is dated in 1986.  
Thereafter, the evidence of records showed ongoing complaints 
of and treatment for a low back disorder, including surgical 
intervention in both 1986 and 1989.   This evidence also 
demonstrated that the Veteran experienced lower left 
extremity radiculopathy associated with his low back 
disorder.

In December 2004, the Veteran's spouse submitted a statement 
in support of the Veteran's claim wherein she offered general 
theories as to why "time can pass between the injury and the 
need for serious medical treatment."  She also stated that 
the Veteran did not seek treatment immediately following his 
service separation because the Veteran had a high pain 
threshold; is "guilty" of years of drinking and smoking; 
relied on over-the-counter medications; did not want to 
burden others with complaints; and was able to distract 
himself with other thoughts or by keeping busy.

In October 2005, a fellow serviceman, D.J.G., submitted a 
statement in support of the Veteran's claim.  Therein, D.J.G. 
stated that he "was in the general area" when the Veteran 
experienced the September 1966 injury, and further stated 
that the Veteran received immediate treatment or treatment 
shortly thereafter.  Part of the Veteran's treatment included 
rest, which D.J.G. stated was deemed "not acceptable" by 
the Veteran's superiors and ordered him to return to work 
immediately.  D.J.G. also stated that he witnessed the 
Veteran working in excruciating pain for many days after the 
injury.  D.J.G. stated that he did not currently live in the 
same State and the Veteran, but that he had stayed in contact 
with the Veteran "over the years" and had visited the 
Veteran within the year prior to the date of this statement.  
D.J.G. then stated that he was not "a doctor, and have no 
professional opinion, but have witnessed [the Veteran's] pain 
to be debilitating in many instances, and a constant source 
of discomfort and lack of movement the rest of the time."

As indicated above, the Veteran underwent a VA examination in 
June 2009 in order to determine the relationship, if any, 
between the Veteran's documented September 1966 inservice 
injury and his current low back disorder with associated 
lower left extremity radiculopathy.  After reviewing the 
Veteran's service treatment records, relevant medical 
history, and contentions, the examiner administered a 
physical examination.  The diagnosis was "low back strain 
with degenerative disc disease affecting most notably L5-
S1[,] and mild disc bulging of L5-S1 with secondary left leg 
numbness status post hemilaminectomy of L-5 times two."  The 
examiner opined:

The [V]eteran had one episode of low 
back muscle strain on active duty in 
1966 which was treated with rest and 
medications.  The [V]eteran did not have 
a traumatic injury to his low back.  The 
[V]eteran states that he started seeing 
a chiropractor in 1972 through 1975 for 
low back pain.  He then self-medicated 
himself until 1986 when he states that 
he had a herniated disc status post disk 
surgery in 1986, followed 3 years later 
by severe back pain after carrying a 
heavy object down several flights of 
stairs requiring another hemilaminectomy 
at L-5.

The Veteran does not have any documented 
history of chronic back pain until 1986 
when he was 42 years old.  Risk factors 
and causes of herniated discs are caused 
by aging, degenerative of the disc (disc 
disease) or injury to the spine.  Disc 
disease develops as part of the normal 
aging process.  After about age 30, the 
nucleus of a spinal disc begins to lose 
its fluid content, becoming less than 
springy and more easily injured.  
Herniated discs can affect people of all 
ages, but they are most common in people 
between 35 and 45 years old who perform 
heavy manual labor.  This [V]eteran's 
disk herniations occurred at age 42 and 
at age 45.  The disk herniation at age 
45 was documented from the treatment 
records of the Lahey clinic to have 
occurred after heavy lifting down 
stairs.

The radiographic studies show 
degenerative disc disease which would be 
expected in [a] person this age who was 
employed doing physical labor and as a 
parts manager.  His current back 
condition is in part related to his 
obesity and that associated with the 
normal aging process.  Therefore, the 
[V]eteran's lumbar spine condition is 
less likely than not caused by or 
related to the one episode of low back 
muscle sprain that occurred on [sic] 20 
years earlier while on active duty in 
1966.

The earliest evidence of record wherein the Veteran was 
treated for a low back disorder was dated many years after 
his service separation.  This period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  During 
the pendency of this appeal, however, the Veteran asserted 
that he had been experiencing symptoms of a low back disorder 
since September 1966.  "Symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. 
§ 3.303.  Lay evidence of symptomatology is pertinent to a 
claim for service connection if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  
Accordingly, the Board must consider the lay evidence 
submitted by the Veteran regarding his symptoms since 
September 1966.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence 
is competent and sufficient in certain instances related to 
medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Specifically, such instances include 
establishing a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition; (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Id. at 1377.  
Similarly, when a disorder may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr, 21 Vet. App. at 307; see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  

The Veteran contends that he has experienced low back pain 
since the inservice injury.  Further, a fellow serviceman, 
D.J.G., submitted a statement that he observed that the 
Veteran was in pain during and after the Veteran's active 
duty service.  The Veteran and D.J.G. are considered 
competent to report observable symptoms such as pain.  Layno, 
6 Vet. App. at 469-70.

Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno, 6 Vet. App. at 469.  In weighing the credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

The Veteran's service treatment records demonstrated 2 
instances of treatment for a pulled back muscle that both 
occurred on September 16, 1966.  Two subsequent inservice 
clinical evaluations resulted in normal spine and 
musculoskeletal findings and did not demonstrate complaints 
or symptoms of a low back disorder.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (holding that contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  The second of these two clinical 
evaluations was conducted pursuant to the Veteran's service 
separation.  The Veteran alleged that the first post-service 
treatment he received for a low back disorder occurred 
approximately 5 years after his service separation, but that 
these records were not available for review due to the death 
of the treating chiropractor.  Before this treatment, the 
Veteran and his spouse asserted that he self-medicated with 
over-the-counter medication.  Further, the Veteran's spouse 
contended that the Veteran did not seek medical treatment for 
a variety of reasons, including the Veteran's high pain 
tolerance.  

The first objective post-service evidence of record 
demonstrating treatment for low back disorder was dated in 
1986, approximately 19 years after the Veteran's service 
separation.  None of the post-service medical evidence of 
record related the Veteran's current low back disorder with 
associated lower left extremity radiculopathy to his active 
duty service or any event therein.  The only competent 
etiological opinion of record is the VA examiner's June 2009 
opinion and it was negative to the Veteran's claim.  Even 
taking into account the lay statements, as well as the 
Veteran's assertions that he experienced pain since the 
inservice injury, the VA examiner found that the Veteran's 
current back disorder with associated lower left extremity 
radiculopathy was not related to that inservice injury.  

Based on the above, the Board finds that the lack of 
complaints or findings of a low back disorder in 2 inservice 
clinical examinations occurring after the September 1966 
injury; the absence of treatment reports between his service 
separation and 1986; and the negative etiological opinion are 
more probative than the evidence submitted in support of the 
Veteran's claim, including his assertions that he experienced 
a low back disorder, or symptoms thereof, since the September 
1966 injury.  Buchanan, 451 Vet. App. at 1337.  Consequently, 
the Board finds that the evidence of record does not 
demonstrate a continuity of symptoms since the Veteran's 
service separation and, thus, the claim must be denied.  
38 C.F.R. § 3.303(b).

In making this determination, the Board finds the D.J.G.'s 
statement lacked the specificity necessary to be probative in 
this matter.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992)(finding that evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service is insufficient 
to establish service connection).  Specifically, D.J.G. did 
not address the time frame or frequency of his post-service 
contact with the Veteran other than saying that they stayed 
in contact "over the years."  Such information would have 
been particularly important in this case given the Veteran's 
documented post-service back injury.  Further, while a 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge, 
such as the etiology of a veteran's symptoms.  Espiritu, 2 
Vet. App. at 494.  The evidence of record does not 
demonstrate that D.J.G. possesses the ability, knowledge, or 
experience to provide a competent etiological opinion.  Id.; 
Jandreau, 492 F.3d at 1377.  Thus, D.J.G.'s statement does 
not constitute competent medical evidence to establish that 
the symptoms that he witnessed were related to the Veteran's 
inservice injury.

To the extent that the Veteran asserts that his low back 
disorder with associated lower left extremity radiculopathy 
is related to his active duty service, the Board finds that 
as a layman his statements are not competent medical evidence 
on the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The evidence of record does not 
demonstrate that the Veteran possesses the ability, 
knowledge, or experience to provide competent etiological 
opinions.  Id.; Jandreau, 492 F.3d at 1377.  Consequently, 
lay assertions of medical etiology cannot constitute evidence 
upon which to grant the claims for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Only competent evidence may be considered to support Board 
findings.  Accordingly, the Board is not free to substitute 
its own judgment for that of an expert.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  The only competent medical 
opinion of record is negative to the Veteran's claim.

In the absence of medical evidence that the Veteran's current 
low back disorder with associated lower left extremity 
radiculopathy is related to the Veteran's active duty service 
or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against his 
claims.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder with associated 
lower left extremity radiculopathy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


